FILED
                                                                                 June 23, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




Sheryl Russell,
Plaintiff Below, Petitioner

vs.) No. 20-0681 (Jefferson County CC-19-2017-C-125)

Bayview Loan Servicing, LLC,
Defendant Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Sheryl Russell, by counsel Christopher P. Stroech, appeals the Circuit Court of
Jefferson County’s July 30, 2020, order granting respondent’s motion to enforce the parties’
settlement agreement, which resolved petitioner’s claim against respondent for breach of contract
arising from respondent’s servicing of her home mortgage loan. Respondent Bayview Loan
Servicing, LLC, by counsel Jason E. Manning and David M. Asbury, filed a response.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Petitioner sued respondent for breach of contract and violations of the West Virginia
Consumer Credit and Protection Act (“CCPA”), stemming from respondent’s servicing of
petitioner’s home mortgage loan. The circuit court granted respondent summary judgment on
petitioner’s CCPA claims, leaving only her breach of contract claim for resolution.

        Thereafter, the parties began negotiating a settlement of petitioner’s remaining claim, and
on July 25, 2019, counsel for respondent e-mailed then-counsel for petitioner, Michael Nissim-
Sabat, a settlement offer. As set forth in the e-mail, the terms of the offer were that

       •   [Petitioner] will have until December 1, 2019 to fully pay off the loan (pay off
           amount to be determined later);
           o Payoff amount will be the amount as of December 1, 2019 (payoff as of
               July 4, 2019, was $285,573.11, and the amount to be determined later will
               be within the ballpark but likely greater to account for five more months of
               delinquency)

                                                  1
       •   If [petitioner] does not payoff [sic] the loan by that date, [petitioner] consents
           to a foreclosure sale, and to vacate the property by January 1, 2019;[1]
           o The foreclosure sale is to be used solely to effectuate the settlement
               agreement and the transfer of title, and [respondent] acknowledges that
               [petitioner] owes no deficiency;
       •   No cash payment by [respondent];
       •   Credit repair within 30 days of acceptance of this offer
           o Within 30 days of acceptance of this offer (not signature of [petitioner]),
               [respondent] will do credit repair.
       •   Full release from [petitioner].

On the same date that the offer was conveyed, petitioner’s counsel responded by e-mail,
“Accepted.” In reliance on petitioner’s acceptance of the settlement offer, respondent canceled
petitioner’s deposition scheduled for the following day and filed a “Notice of Settlement” with the
circuit court. Respondent also completed the credit repair.

        In August of 2019, the parties exchanged draft settlement agreements, and on August 23,
2019, Mr. Nissim-Sabat signed the agreed-upon formalized settlement agreement. 2 In an October
23, 2019, e-mail to respondent’s counsel, Mr. Nissim-Sabat confirmed that petitioner was working
to pay off the loan by December 1, 2019, but asked whether respondent would be “amenable to
[petitioner] renting the property” in the event she needed more time to secure funding. Respondent
answered that it was not amenable to such an arrangement.

      In December 2019, respondent’s authorized representative signed the settlement
agreement. Respondent requested that petitioner sign the settlement agreement.



       1
        This date is a typographical error. Respondent’s counsel intended to say—and Mr.
Nissim-Sabat understood counsel to mean—January 1, 2020.
       2
          The formalized settlement agreement fleshed out some of the terms set forth in the July
25, 2019, e-mail. For instance, with respect to petitioner’s obligation to vacate the premises should
she fail to pay off her mortgage loan, the agreement further provided that she “shall leave the
interior and exterior of the Property in broom-swept condition. . . . [and] shall not remove any
fixture from the property.” The formalized agreement also specified that, if petitioner’s loan was
not fully repaid, she would provide respondent with a quitclaim deed and that she “expressly
waives any and all rights and defenses she may have to challenge or contest a foreclosure sale of
the Property.” The agreement also stated that each party would bear their own attorney’s fees.
With regard to the credit repair, the agreement set forth that petitioner “acknowledges and agrees
that the credit reporting agencies are separate entities from [respondent] and that [respondent]
cannot guarantee, warrant, or take responsibility for the performance of the credit reporting
agencies in changing, deleting, or making entries in relation to any credit information.” And,
finally, each party acknowledged under the agreement that each “has been represented by counsel
of its/their own choice, or has had the opportunity to be represented by counsel and to seek advice
in connection with the negotiations for, and in the preparation of, this Agreement.”

                                                 2
         Petitioner failed to pay off the loan by December 1, 2019, thereby breaching the settlement
agreement, but respondent provided petitioner with an extension—until January 17, 2020—to pay
off the loan. That date passed too, however, without payment. Petitioner ultimately refused to sign
the settlement agreement and vacate the property. Mr. Nissim-Sabat moved to withdraw as
counsel, which motion the circuit court granted, and petitioner retained her current counsel.

        On February 25, 2020, respondent moved to enforce the parties’ settlement agreement.
Petitioner opposed the motion, claiming that there was no meeting of the minds. The parties
appeared for a hearing on respondent’s motion to enforce on July 28, 2020, at which petitioner and
Mr. Nissim-Sabat testified. 3

        Petitioner testified that she was aware Mr. Nissim-Sabat had accepted a settlement offer on
her behalf on July 25, 2019. Petitioner testified that Mr. Nissim-Sabat shared with her the specific
terms of the settlement offer contained within the July 25, 2019, e-mail and that she understood
the terms. When asked whether she gave Mr. Nissim-Sabat authority to enter into that settlement
agreement, she responded, “Yes, but I was hoping that I would get to see the settlement agreement
myself and review it, and I did not.” Later, she again confirmed authorizing Mr. Nissim-Sabat to
accept the settlement terms, “I think verbally.”

        Petitioner also identified the material terms of the settlement, including the December 1,
2019, payoff deadline; her obligation to vacate the property should she fail to pay off her loan by
that date; that respondent would pay no cash to her or her attorney; and that respondent would
submit a credit repair to the credit reporting agencies within thirty days of the settlement offer’s
acceptance. Petitioner testified that she spoke with Mr. Nissim-Sabat prior to the July 25, 2019,
acceptance and discussed “the majority of [the terms]” with him, but she claims she “also
expressed the loan modification several times as well.” She explained that the loan modification
was “what [she] wanted out of the deal”; she “wanted to have [her] loan modified back to where
it was before all this started.” She was asked, “But if he couldn’t get a modification you gave Mr.
Nissim-Sabat authority to enter into this delayed time to pay off the loan; isn’t that right?”
Petitioner said, “Yes, but like I said, I was hoping to see something in writing.”

        Petitioner acknowledged that she saw the formalized settlement agreement but claimed that
it was “[n]ot until after December sometime” that this occurred. She had another attorney “review[]
it with me,” and petitioner believed that “there were a few” objections to the formalized agreement,
but she could not “really remember offhand” what those were. She was not “really sure if there
was any difference” between the settlement terms conveyed in the July 25, 2019, e-mail and the
formalized settlement agreement.

       Mr. Nissim-Sabat confirmed that he discussed the settlement offer with petitioner and that
she authorized him to settle on her behalf. He also confirmed that because of the settlement, he
and opposing counsel filed a notice of settlement with the court and canceled petitioner’s
deposition. Mr. Nissim-Sabat testified that he and respondent’s counsel worked together to draft
the formalized settlement agreement and that no terms of the formalized agreement differed

       3
           Petitioner waived the attorney/client privilege.


                                                   3
substantially from those set forth in the July 25, 2019, e-mail. He further recounted that he provided
petitioner with the formalized agreement in November of 2019 and then again in December of
2019, once it was signed by respondent’s representative. 4 But, in addition to their conversations
discussing the settlement terms, Mr. Nissim-Sabat sent petitioner a letter on August 14, 2019,
containing the terms of the agreement.

        Mr. Nissim-Sabat also offered testimony on certain terms of the formalized agreement with
which petitioner now takes issue. Concerning the credit repair term, he testified that in his “course
of dealings with [respondent’s] counsel and [respondent] matters and other matters in which
[respondent’s counsel] represents loan services, there’s an understanding that doing credit repair
is what’s reflected and that’s been drafted in the credit reporting language in the settlement
agreement.” Mr. Nissim-Sabat acknowledged that respondent “has no power over the credit
reporting agencies . . . other than to submit that request.” When asked how petitioner would know
what that term meant, Mr. Nissim-Sabat said, “I told her.” Additionally, petitioner’s current
counsel represented that he does not “have anything to show this [c]ourt that [the credit repair
request] didn’t work.”

       With regard to the paragraph in the formalized agreement providing that

       [e]ach of the Parties hereto has been represented by counsel of its/their own choice,
       or has had the opportunity to be represented by counsel and to seek advice in
       connection with the negotiations for, and in the preparation of, this Agreement . . .
       . All Parties who are representing themselves are warned to obtain the advice of an
       attorney before signing this Agreement,

petitioner’s counsel asked Mr. Nissim-Sabat, “[petitioner] never had that opportunity, did she?”
Mr. Nissim-Sabat countered that she did have “the opportunity to discuss this settlement agreement
and release with me as her counsel.”

        After hearing petitioner’s and Mr. Nissim-Sabat’s testimony and the arguments of counsel,
the circuit court found

       that there were material terms, that there was an offer, there was an acceptance on
       July 25th that was memorialized in an e-mail that that was, in fact, conveyed to
       [petitioner] via telephone. It was also conveyed to her later on August 14th in the
       form of a letter and based upon those terms as stated in the July 25th e-mail . . . that
       a settlement agreement exists. The terms of which are memorialized there in that e-
       mail as well as that August 14th letter.

       The circuit court memorialized its findings in its July 30, 2020, order granting respondent’s
motion to enforce the settlement agreement. The court reiterated that the parties reached a
settlement on July 25, 2019; that the terms of that agreement were set forth in the July 25, 2019,


       4
         Mr. Nissim-Sabat testified that “it only took three weeks to draft the settlement
agreement,” but “it took four months for [respondent] to provide the executed version to me so I
could have [petitioner] sign.”
                                                  4
e-mail between the parties’ respective counsel; and that petitioner was aware of and had agreed to
those terms. The court also noted the strong presumption that Mr. Nissim-Sabat, as petitioner’s
counsel of record, possessed the authority to represent her and that petitioner’s conduct, including
failing to appear for her deposition and trial, demonstrated an intention to be bound by the terms
of the settlement agreement. The court also pointed to the fact that respondent sent a letter to
effectuate the credit repair, as it agreed to do under the terms of the parties’ settlement.
Accordingly, the court ordered petitioner to vacate the property, pursuant to the binding terms of
the settlement agreement; enjoined petitioner from contesting foreclosure proceedings regarding
the property; and enjoined her from committing waste regarding the property and/or removing
fixtures. Petitioner now appeals.

       “[T]his Court employs an abuse of discretion standard when reviewing a circuit court order
enforcing a settlement agreement.” Triad Energy Corp. of W. Va., Inc. v. Renner, 215 W. Va. 573,
576, 600 S.E.2d 285, 288 (2004).

         In petitioner’s lone assignment of error, she claims that the circuit court erred in enforcing
the settlement agreement because there was no meeting of the minds. She argues that the fact that
she did not sign the formalized agreement demonstrates her disapproval of it, and she claims that
there is no evidence that she authorized Mr. Nissim-Sabat’s e-mail response accepting the
settlement terms in light of her testimony that she “hop[ed she] would get to see the settlement
agreement [her]self.” Petitioner also contends that there are differences between the July 25, 2019,
e-mail and the formalized settlement agreement she received in December of 2019, which
demonstrates ambiguity regarding mutual assent. For example, she says the e-mail contains no
terms or conditions for the foreclosure sale that would occur if she failed to pay off her mortgage
loan, no specific payoff amount, and no definition of “credit repair.” The formalized settlement
agreement, however, includes detailed information for how she was to leave the subject property,
sets forth additional terms relative to the foreclosure sale, and provides that respondent will
perform a credit repair but excludes any guarantee that a credit repair will occur.

         Upon our review of the record, we find that the circuit court did not abuse its discretion in
granting respondent’s motion to enforce the settlement agreement. Concerning her claim that there
is no evidence that she authorized Mr. Nissim-Sabat to accept the settlement on her behalf, we
have held that “[w]hen an attorney appears in court representing clients there is a strong
presumption of his authority to represent such clients, and the burden is upon the party denying
the authority to clearly show the want of authority.” Syl. Pt. 5, Sanson v. Brandywine Homes, Inc.,
215 W. Va. 307, 599 S.E.2d 730 (2004). Far from “clearly show[ing] the want of” Mr. Nissim-
Sabat’s authority, petitioner acknowledged on several occasions that she authorized him to accept
the settlement on her behalf, the terms of which he had explained to her and she was able to recount.
Her “hope” to also see a written agreement does not in any way negate this authorization, nor did
she condition her settlement on seeing a written agreement.

        Petitioner’s refusal to sign the formalized settlement agreement likewise does not nullify
the parties’ settlement. In advancing this argument, petitioner relies on IMI Norgren, Inc. v. D &
D Tooling Manufacturing, Inc., 306 F.Supp.2d 796 (2004), but in that case “counsel clearly stated
in his e[-]mail that there would be no binding [settlement] agreement until the terms were
committed to writing and signed.” Id. at 803. Because a final settlement was expressly conditioned

                                                  5
on execution of a written settlement agreement, the IMI Norgren Court found that no settlement
agreement was reached. Id. at 802. Here, there was no such condition. In fact, the parties
demonstrated an intention to be bound upon acceptance rather than execution of a formalized
settlement agreement by respondent’s agreement to perform the credit repair “[w]ithin 30 days of
acceptance of this offer (not signature of [petitioner]).” Respondent performed as required in the
settlement agreement, and the parties took additional steps to demonstrate their intention to be
bound, such as canceling petitioner’s deposition and informing the circuit court that a settlement
agreement had been reached.

         Finally, with respect to petitioner’s arguments concerning the claimed differences between
the terms contained in the July 25, 2019, e-mail and those set forth in the formalized settlement
agreement, respondent highlights that the circuit court did not enforce the formalized settlement
agreement; it enforced the agreement made on July 25, 2019, memorialized by the parties’
counsels’ e-mails and in a subsequent letter from Mr. Nissim-Sabat to petitioner. Therefore, many
of petitioner’s points are moot. We note, however, that in addition to enforcing the July 25, 2019,
agreement, the court ordered that petitioner vacate the premises and enjoined her from contesting
foreclosure proceedings and from committing waste and/or removing fixtures. These terms do not
materially differ from those set forth in the July 25, 2019, e-mail as, under the terms set forth in
that e-mail, petitioner “consent[ed] to a foreclosure sale, and to vacate the property.” Consenting
to a foreclosure sale necessarily precludes contesting that foreclosure sale, and we further find that
enjoining petitioner from committing waste or removing fixtures is not a material alteration of the
parties’ agreement.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: June 23, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  6